Title: To James Madison from Thomas Appleton, 20 July 1807
From: Appleton, Thomas
To: Madison, James



Leghorn 20th. July 1807.

It will afford me, Sir, a very sincere satisfaction if the intelligence contain’d in my various letters of late, should any of them have the merit of first conveying to your hands the great events which now involve all Europe; however this may be, I shall Continue writing as Subjects and opportunities offer, or until I shall learn from you, that the punctuality of your nearer correspondents precludes the necessity of So frequent letters.
I mention’d in my last that Genl. Michelson had been Compell’d to abandon Vallachia; not only this has been Confirm’d, but also, that he has retreated to Yassy!  This however he has been able in no other way to effect, than by marching his Army along the borders of the Sea, both to avoid being surrounded by the Turks, as well as to procure the necessary supplies by the means of a russian flotilla, which constantly Sail’d by his side.  Czerne Black George, chief of the Servians who has so long oppos’d the power of the Porte, finding his hopes vanish’d by the Retreat of the russians, at the same time that the army of Genl. Marmont had enter’d Bosnia, has sent his brother to assure the french Commander, that he, with all the other principal leaders are penetrated with the highest respect for the person of Napoleone the Emperor.  On the 23d. of June the Emperor Alexander Ratified the armistice.  On the 24. the Prince Labanoff requested an audience of Napoleone, when an interview was agreed on between the two monarchs, and which took place the following day on the River Niemen.  To this effect, a large raft was Constructed on which was plac’d a pavillion suitable to the occasion.  The two Emperors allighted on the raft at the Same time, and it is added, cordially embrac’d each other.  They then enter’d the pavillion unaccompanied by any of their Suite and remain’d together for two hours; and then Seperated.
The Prince Labanoff follow’d the french Emperor to his head-Quarters at Tilsit, when it was agreed that one half the City should be regarded as neutral ground, and the two Emperors now inhabit this little Spot.  From all that we know, one truth is plain, to wit, that the overtures for an armistice were first made by Alexander, but when we find him afterwards lodg’d at the french head-Quarters, I Confess he Appears to my view of things, rather as a splendid hostage, than as an independent sovereign, treating on the fair basis of reciprocity and equality.  On the 26th. of June, Napoleone return’d to the Pavillion on the Neimen; at the Same momemt the Emperor Alexander and the King of Prussia arriv’d.  Here they remain’d half an hour in Conversation.  At five o’Clock, Alexander Came to the left bank of the river, where he was receiv’d by Napoleone, and they afterwards din’d together.  It seems that the King of Prussia was not of the party, nor indeed has any thing transpir’d relative to the peace, on which any reasonable Conjectures can be founded.  We are told from Franckfort that an alliance between Sweden & France has been concluded, in which the former Accedes to the Confederation of the Rhine, and has in return Receiv’d Mecklenburg, Rostock, Wismar, and Lubeck.  Altho’ this intelligence may be somewhat premature, it is an event, however, by no means improbable.  The equivocal policy of the Court of Austria during the few last months, gives rise to a variety of conjectures as to their future destiny.  An army equal in numbers to that of the year 1805, simply to maintain a System of Neutrality, and at a time when no one menac’d it has led to conclusions most unfavorable to the professions they have held forth.  Orders had been issued to assemble the whole into one body, by this means to facilitate a general review which was to have taken place.  From what real cause this review has been countermanded, time will devellope; but the Emperor of Austria has now publickly announc’d, that he has suspended this order from a consideration of the great expence it would draw on his people; as it might likewise excite suspicions, totally contrary to those Strict principles of Neutrality which his Majesty has so invariably pursued."
It is surely a Circumstance of Some Surprise that his Majesty, should have so late made a discovery, which has been the astonishment of all Europe for more than four months.  It is more I beleive than Conjecture that he will Soon form one of the members of the Confederation.  Accept, Sir the assurances of the high respect with which I am Your Mo. Ob Servt.

Th: Appleton

